DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4, 6, and 12 are rejected under 35 U.S.C 103 as being unpatentable over Qian Li et al. (Foreign patent CN105583814, hereinafter Qian (see attached machine translation)) in view of Krohne et al. (US PUB 2017/0057081, hereinafter Krohne.  The examiner notes the priority of Krohne to be DE 102015216272.9, with a priority date of August 26th, 2015.  The US Publication will be cited).
Regarding claim 1, Qian teaches:
An intelligent robot based on artificial intelligence (¶ 2), comprising:
a plurality of components (Fig, 1, disclosing a control unit, a power unit, and a task interface unit, i.e. a plurality of components);
wherein… each component has an independent function (¶ 6-7, disclosing the functions of each component, i.e. independent functions);
different components are detachable from each other and combinable (¶ 4, disclosing rapid disassemble and assembly of the robot, i.e. the components are detachable and combinable);…
Qian does not explicitly teach:
…each component has a wireless communication module; (The examiner notes ¶ 38-39 of Qian, disclosing an internal data transmission system)
…when the components are detached from each other, different components are configured to perform respective different functions in response to receiving different operations.  
However, in the same field of endeavor, modular robots, Krohne teaches:
…each component has a wireless communication module (see at least [0039-0041], disclosing microprocessors configured to provide wireless communication, i.e. a wireless communication module, in each modular component);
…when the components are detached from each other, different components are configured to perform respective different functions in response to receiving different operations (see at least [0057], disclosing each module having a decentralized intelligence able to receive tasks relating to their respective functions).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the modular robot of Qian to include wireless communication in each modular component and a decentralized intelligence in each module, as taught by Krohne.  One would have been motivated to make this modification in order to allow inter-module communication while separated and to allow the modular components to an optimum “team” for fulfilling a required task, as taught in [0057-0058] of Krohne.
Regarding claim 2, the combination of Qian and Krohne teaches:
The intelligent robot according to claim 1, wherein the plurality of components comprise: a control system (Qian: Fig. 1, ¶ 24, disclosing a control unit, i.e. a control system), an interactive system (Qian: Fig. 1, ¶ 24, disclosing a task interface unit, i.e. an interactive system), a mobile chassis system (Qian: ¶ 26-29, disclosing a structural member of the power unit, i.e. the , and a motion mechanism system (Qian: ¶ 24, disclosing a power unit that provides a motion mechanism, i.e. a motion mechanism system).
Regarding claim 3, the combination of Qian and Krohne teaches:
The intelligent robot according to claim 2, wherein the control system further comprises:
a control board (Qian: ¶ 25, disclosing a central processing unit, i.e. a control board), a battery (Qian: ¶ 26, disclosing a power battery), a power management module (Qian: ¶ 41, disclosing a power supply control system, i.e. a power management module).
The examiner notes the only difference in the cited prior art is the location of the battery and the power management module (the prior art discloses these features to be a parts of the power unit).  However, to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, this is an obvious rearrangement of parts.  One would have been motivated to have a battery in the same module as the control system in order to provide power to a central processor, i.e. a control board.  Additionally, it would have been obvious to keep a power management unit in the same module as the battery in order to manage power distribution to the robot.
Regarding claim 4, the combination of Qian and Krohne teaches:
The intelligent robot according to claim 2 wherein the interactive system further comprises: an interactive motherboard (Qian: ¶ 30 disclosing task interface unit receives task instructions from the control unit, i.e. through an interactive motherboard), a microphone (Qian: ¶ 40, disclosing a microphone on each unit device, i.e. at least the interactive system), a camera (Qian: ¶ 40, disclosing a camera on each unit device, i.e. at least the interactive system).
Regarding claim 6, the combination of Qian and Krohne teaches:
The intelligent robot according to claim 2, wherein the motion mechanism system further comprises: a control steering gear (Qian: ¶ 27, disclosing control of a steering wheel, i.e. a control steering gear), a drive circuit (Qian: ¶ 26, disclosing a speed reducer, i.e. a drive circuit), an actuator (Qian: ¶ 26, disclosing a transmission shaft, i.e. an actuator), a function mechanism (Qian: ¶ 27-29, disclosing various configurations and functionalities, i.e. function mechanisms of the mobile chassis system).
Regarding claim 8, the combination of Qian and Krohne teaches:
The intelligent robot according to claim 3 wherein the interactive system further comprises: an interactive motherboard (Qian: ¶ 30 disclosing task interface unit receives task instructions from the control unit, i.e. through an interactive motherboard), a microphone (Qian: ¶ 40, disclosing a microphone on each unit device, i.e. at least the interactive system), a camera (Qian: ¶ 40, disclosing a camera on each unit device, i.e. at least the interactive system).
Regarding claim 11, the combination of Qian and Krohne teaches:
The intelligent robot according to claim 3, wherein the motion mechanism system further comprises: a control steering gear (Qian: ¶ 27, disclosing control of a steering wheel, i.e. a control steering gear), a drive circuit (Qian: ¶ 26, disclosing a speed reducer, i.e. a drive circuit), an actuator (Qian: ¶ 26, disclosing a transmission shaft, i.e. an actuator), a function mechanism (Qian: ¶ 27-29, disclosing various configurations and functionalities, i.e. function mechanisms of the mobile chassis system).
Regarding claim 12, the combination of Qian and Krohne teaches:
The intelligent robot according to claim 4, wherein the motion mechanism system further comprises: a control steering gear (Qian: ¶ 27, disclosing control of a steering wheel, i.e. a control steering gear), a drive circuit (Qian: ¶ 26, disclosing a speed reducer, i.e. a drive circuit), an actuator (Qian: ¶ 26, disclosing a transmission shaft, i.e. an actuator), a function mechanism (Qian: ¶ 27-29, disclosing various configurations and functionalities, i.e. function mechanisms of the mobile chassis system).
Claims 5, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Krohne and further in view of Rus et al. (US PUB 2014/0298945, hereinafter Rus).
Regarding claim 5, the combination of Qian and Krohne teaches:
The intelligent robot according to claim 2 wherein the mobile chassis system comprises:… a driver (Qian: ¶ 29, disclosing a motor that drives joints, i.e. a driver), a hub structure (Qian: ¶ 26, disclosing a structural member, i.e. a hub structure. Alternatively, ¶ 14, disclosing a rotating wheel, i.e. a hub structure), a function mechanism (Qian: ¶ 27-29, disclosing various configurations and functionalities, i.e. function mechanisms of the mobile chassis system).
Qian does not explicitly teach:
… a brushless DC motor,…
	However, in the same field of endeavor, modular robotics, Rus teaches:
… a brushless DC motor (Rus: [0024], Fig. 1, disclosing a brushless DC motor),…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot taught by Qian, Li to incorporate brushless DC motors as taught by Rus.  One would have been motivated to make this modification in order to achieve high efficiency and controllability relative to other motor types.
Regarding claim 9, the combination of Qian and Krohne teaches:
The intelligent robot according to claim 3 wherein the mobile chassis system further comprises:… a driver (Qian: ¶ 29, disclosing a motor that drives joints, i.e. a driver), a hub structure (Qian: ¶ 26, disclosing a structural member, i.e. a hub structure. Alternatively, ¶ 14, disclosing a rotating wheel, i.e. a hub structure), a function mechanism (Qian: ¶ 27-29, disclosing various configurations and functionalities, i.e. function mechanisms of the mobile chassis system).
Qian does not explicitly teach:
… a brushless DC motor,…
	However, in the same field of endeavor, modular robotics, Rus teaches:
… a brushless DC motor (Rus: [0024], Fig. 1, disclosing a brushless DC motor),…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot taught by Qian, Li to incorporate brushless DC motors as taught by Rus.  One would have been motivated to make this modification in order to achieve high efficiency and controllability relative to other motor types.
Regarding claim 10, the combination of Qian and Krohne teaches:
The intelligent robot according to claim 4 wherein the mobile chassis system further comprises:… a driver (Qian: ¶ 29, disclosing a motor that drives joints, i.e. a driver), a hub structure (Qian: ¶ 26, disclosing a structural member, i.e. a hub structure. Alternatively, ¶ 14, disclosing a rotating wheel, i.e. a hub structure), a function mechanism (Qian: ¶ 27-29, disclosing various configurations and functionalities, i.e. function mechanisms of the mobile chassis system).
Qian does not explicitly teach:
… a brushless DC motor,…

… a brushless DC motor (Rus: [0024], Fig. 1, disclosing a brushless DC motor),…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot taught by Qian, Li to incorporate brushless DC motors as taught by Rus.  One would have been motivated to make this modification in order to achieve high efficiency and controllability relative to other motor types.
	Regarding claim 13, the combination of Qian, Krohne, and Rus teaches:
The intelligent robot according to claim 5, wherein the motion mechanism system further comprises: a control steering gear (Qian: ¶ 27, disclosing control of a steering wheel, i.e. a control steering gear), a drive circuit (Qian: ¶ 26, disclosing a speed reducer, i.e. a drive circuit), an actuator (¶ 26, disclosing a transmission shaft, i.e. an actuator), a function mechanism (Qian: ¶ 27-29, disclosing various configurations and functionalities, i.e. function mechanisms of the mobile chassis system).
Claims 7, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Krohne and further in view of Buibas et al. (USP 9,177,246, hereinafter Buibas).
Regarding claim 7, the combination of Qian and Krohne teaches:
The intelligent robot according to claim 1,…
Qian does not explicitly teach:
…wherein the different components are connected via a standard component interface and a serial line.
Examiner notes Qian teaches in ¶ 36, disclosing a data interface provides data transmission between the modules, i.e. the different components are connected.

…wherein the different components are connected via a standard component interface and a serial line (Fig. 4B, element 406, 418; Col. 15, disclosing a data interface using serial connections, i.e. serial lines).
 	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot taught by Qian to incorporate serial connections as taught by Buibas.  One would have been motivated to make this modification in order to use a smaller amount of conducting wires, and therefore reduce the cost of the interface.
	Regarding claim 14, the combination of Qian and Krohne teaches:
The intelligent robot according to claim 2,…
Qian does not explicitly teach:
…wherein the different components are connected via a standard component interface and a serial line.
Examiner notes Qian teaches in ¶ 36, disclosing a data interface provides data transmission between the modules, i.e. the different components are connected.
	However, in the same field of endeavor, modular robotics, Buibas teaches:
…wherein the different components are connected via a standard component interface and a serial line (Fig. 4B, element 406, 418; Col. 15, disclosing a data interface using serial connections, i.e. serial lines).
 	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot taught by Qian to incorporate serial connections as taught by Buibas.  One would have been motivated to make this modification in order to use a smaller amount of conducting wires, and therefore reduce the cost of the interface.
claim 15, the combination of Qian and Krohne teaches:
The intelligent robot according to claim 3,…
Qian does not explicitly teach:
…wherein the different components are connected via a standard component interface and a serial line.
Examiner notes Qian teaches in ¶ 36, disclosing a data interface provides data transmission between the modules, i.e. the different components are connected.
	However, in the same field of endeavor, modular robotics, Buibas teaches:
…wherein the different components are connected via a standard component interface and a serial line (Fig. 4B, element 406, 418; Col. 15, disclosing a data interface using serial connections, i.e. serial lines).
 	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot taught by Qian to incorporate serial connections as taught by Buibas.  One would have been motivated to make this modification in order to use a smaller amount of conducting wires, and therefore reduce the cost of the interface.
Regarding claim 16, the combination of Qian and Krohne teaches:
The intelligent robot according to claim 4,…
Qian does not explicitly teach:
…wherein the different components are connected via a standard component interface and a serial line.
Examiner notes Qian teaches in ¶ 36, disclosing a data interface provides data transmission between the modules, i.e. the different components are connected.
	However, in the same field of endeavor, modular robotics, Buibas teaches:
…wherein the different components are connected via a standard component interface and a serial line (Fig. 4B, element 406, 418; Col. 15, disclosing a data interface using serial connections, i.e. serial lines).
 	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot taught by Qian to incorporate serial connections as taught by Buibas.  One would have been motivated to make this modification in order to use a smaller amount of conducting wires, and therefore reduce the cost of the interface.
Regarding claim 18, the combination of Qian and Krohne teaches:
The intelligent robot according to claim 6,…
Qian does not explicitly teach:
…wherein the different components are connected via a standard component interface and a serial line.
Examiner notes Qian teaches in ¶ 36, disclosing a data interface provides data transmission between the modules, i.e. the different components are connected.
	However, in the same field of endeavor, modular robotics, Buibas teaches:
…wherein the different components are connected via a standard component interface and a serial line (Fig. 4B, element 406, 418; Col. 15, disclosing a data interface using serial connections, i.e. serial lines).
 	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot taught by Qian to incorporate serial connections as taught by Buibas.  One would have been motivated to make this modification in order to use a smaller amount of conducting wires, and therefore reduce the cost of the interface.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Krohne, Rus and further in view of Buibas.
	Regarding claim 17, the combination of Qian, Krohne and Rus teaches: 
The intelligent robot according to claim 5,…
The combination does not explicitly teach:
…wherein the different components are connected via a standard component interface and a serial line.
Examiner notes Qian teaches in ¶ 36, disclosing a data interface provides data transmission between the modules, i.e. the different components are connected.
	However, in the same field of endeavor, modular robotics, Buibas teaches:
…wherein the different components are connected via a standard component interface and a serial line (Fig. 4B, element 406, 418; Col. 15, disclosing a data interface using serial connections, i.e. serial lines).
 	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot taught by Qian to incorporate serial connections as taught by Buibas.  One would have been motivated to make this modification in order to use a smaller amount of conducting wires, and therefore reduce the cost of the interface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pietrzyk (USP 7,787,990), disclosing a modular robot with each module being independently controlled to move. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664